 



Exhibit 10.33

STATER BROS. MARKETS
STATER BROS. HOLDINGS INC.

FOURTH AMENDMENT
TO CREDIT AGREEMENT

     This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Fourth Amendment”) is
dated as of February 4, 2003 entered into by and among STATER BROS. MARKETS, a
California corporation (“Borrower”), STATER BROS. HOLDINGS, INC., a Delaware
corporation (“Holdings”), the financial institutions listed on the signature
pages hereof (“Lenders”) and BANK OF AMERICA, N.A., as administrative agent for
Lenders (“Administrative Agent”), and Issuing Lender, and, for purposes of
Section 3 hereof, the Credit Support Party (as defined in Section 3 hereof)
listed on the signature pages hereof, and is made with reference to that certain
Credit Agreement dated as of August 6, 1999, as amended by the First Amendment
dated as of September 15, 2000, the Second Amendment dated as of December 13,
2001 and the Third Amendment dated as of January 18, 2002 (as amended, modified
or supplemented from time to time, the “Credit Agreement”), by and among
Borrower, Holdings, Lenders, Administrative Agent, and Issuing Lender.
Capitalized terms used herein without definition shall have the same meanings
herein as set forth in the Credit Agreement.

RECITALS

     WHEREAS, Borrower, Holdings, Lenders and Issuing Lender desire to amend the
Credit Agreement as set forth below;

     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:



  Section 1.   AMENDMENTS TO THE CREDIT AGREEMENT     1.1   Amendments to
Section 1: Definitions and Accounting Terms.

     A.     Subsection 1.01 of the Credit Agreement is hereby amended by
deleting the definitions of “Applicable Amount,” “Commitments,” “Letter of
Credit Commitment,” “Letter of Credit Expiration Date,” “Maturity Date,” and
“Minimum Amount” therefrom in their entirety and substituting the following
therefor:

     “Applicable Amount” means a per annum rate equal to:

     (a)  with respect to Base Rate Loans, 1.00 percent;

     (b)  with respect to Offshore Rate Loans, 1.75 percent;
     (c)  with respect to the Commitment fee, 0.25 percent; and
     (d)  with respect to standby Letters of Credit, 1.25 percent.

     “Commitments” means, as to each Lender, the Revolving Loan Commitment of
such Lender, and the “combined Commitments” means such commitments collectively
of all Lenders in the aggregate.

 



--------------------------------------------------------------------------------



 



     “Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Revolving Loan Commitment and (b) $50,000,000. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Loan Commitment.

     “Letter of Credit Expiration Date” means the Maturity Date.

     “Maturity Date” means March 31, 2005, as it may be earlier terminated in
accordance with the terms hereof.

     “Minimum Amount” means, with respect to each of the following actions, the
minimum amount and any multiples in excess thereof set forth opposite such
action:

                              Multiples in Type of Action   Minimum Amount  
excess thereof

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Borrowing of, prepayment of, or Conversion into, Base Rate Loans
  $ 100,000     $ 500,000  
Borrowing of, prepayment of, Continuation of, or Conversion into, Offshore Rate
Loans
  $ 5,000,000     $ 1,000,000  
Reduction in Commitments and Letter of Credit Sublimit
  $ 1,000,000     $ 500,000  
Assignments
  $ 1,000,000       N.A.”  

     B.     Subsection 1.01 of the Credit Agreement is hereby further amended by
deleting the definitions of “Revolving Loan Commitment L/C Sublimit” and “Letter
of Credit Commitment Termination Date.”



  1.2   Amendments to Section 2: The Commitments and Extensions of Credit.

     A.     Subsection 2.04(a) of the Credit Agreement is hereby amended by
deleting such subsection in its entirety and substituting the following
therefor:



  2.04   “Letters of Credit.



       (a) The Letter of Credit Sublimit. Subject to the terms and conditions
hereof, at any time and from time to time from the Closing Date through the
Letter of Credit Expiration Date, Issuing Lender shall take such Letter of
Credit Actions as Borrower may request; provided, however, that the Issuing
Lender shall not be obligated to take any Letter of Credit Action with respect
to any Letter of Credit, and no Lender shall be obligated to participate in any
Letter of Credit if as of the date of such Letter of Credit Action, the
aggregate outstanding Letter of Credit Usage would exceed the Letter of Credit
Sublimit or the aggregate outstanding principal amount of all Loans plus the
Letter of Credit Usage would exceed the combined Commitments. Each Letter of
Credit Action shall be in a form acceptable to Issuing Lender and shall not
violate any policies

2



--------------------------------------------------------------------------------



 





  of Issuing Lender. Standby Letters of Credit shall be issued only for the
purpose of (i) securing workers’ compensation and other insurance coverages for
Borrower and its Subsidiaries in an amount not at any time to exceed the minimum
amount required by Holdings’, Borrower’s, or any of Borrower’s Subsidiaries’
insurance carriers or applicable regulatory agencies and (ii) supporting
obligations of Borrower and its Subsidiaries incurred in the construction of
stores and related shopping centers and (iii) securing payment of monetary
losses suffered by Texas Eastern in the event Texas Eastern is required to make
payments under the Texas Eastern Guaranty with respect to the Jaclane Leases and
the Carlane Leases to the extent (and only to the extent) that such issuance is
required by Texas Eastern; provided that such standby Letters of Credit shall
not be issued prior to (a) the date on which all of the amounts held in escrow
under that certain escrow agreement dated September 19, 1985 with First
Interstate Bank of California as escrow agent (now Wells Fargo Bank) (which
amount was approximately $12,911,000 as of June 25, 2000) shall have been
released from escrow and returned to Borrower, (b) the date on which all of the
guaranties of Texas Eastern guarantying the obligations of Borrower and its
Subsidiaries under leases pursuant to which Borrower or one of its Subsidiaries
is the lessee (other than the Jaclane Leases and the Carlane Leases) shall have
been released, (c) or concurrently with the occurrence of the Closing (as
defined in the Redemption Agreement dated as of November 27, 2000 between
Borrower and Texas Eastern), and (d) the date on which Borrower shall have
delivered a certificate certifying that the conditions set forth in clauses (a),
(b) and (c) have been satisfied. Commercial Letters of Credit shall only be
issued for the purpose of supporting the purchase of inventory by Borrower and
its Subsidiaries. The obligation of the Issuing Lender to take any Letter of
Credit Action and the obligation of the Lenders to participate in the Letter of
Credit subject to such Letter of Credit Action shall be subject to the following
limitations:



       (i) The Letter of Credit Usage in respect of standby Letters of Credit
issued to support obligations of Borrower and its Subsidiaries incurred in the
construction of stores and related shopping centers shall not exceed $2,000,000.



       (ii) The Letter of Credit Usage in respect of all Letters of Credit other
than Permitted Workers Compensation Letters of Credit and Permitted Guaranty
Lease Repayment Letters of Credit shall not exceed $5,000,000.



       (iii) The Outstanding Obligations on the last day of each fiscal month
shall not exceed an amount equal to 45% of the aggregate book value of the
inventory of Borrower and its Subsidiaries on such day, measured on a
consolidated basis, using the first-in, first out method, in accordance with
GAAP.



       (iv) No standby Letter of Credit shall expire more than 12 months after
the issuance thereof. No commercial Letter of Credit shall expire more than
180 days after the issuance thereof. No Letter of Credit shall expire after the
Letter of Credit Expiration Date. If any Letter of Credit Usage remains
outstanding after the Letter of Credit Expiration Date, Borrower shall, not
later than the Letter of Credit Expiration Date, deposit cash in an amount equal
to such Letter of Credit Usage in a Letter of Credit Cash Collateral Account.”

3



--------------------------------------------------------------------------------



 





       (v) The Letter of Credit Usage in respect of all Permitted Guaranty Lease
Repayment Letters of Credit shall not exceed $7,500,000.”

     B.     Section 2.04(j) of the Credit Agreement is hereby amended by
deleting such subsection in its entirety and substituting the following
therefor:



  “(j) Standby Letter of Credit Fee. On each Quarterly Payment Date and on the
Letter of Credit Expiration Date, Borrower shall pay to Administrative Agent in
arrears, for the account of each Lender in accordance with its Pro Rata Share, a
Letter of Credit fee equal to the Applicable Amount for Letters of Credit times
the actual daily maximum amount available to be drawn under each standby Letter
of Credit since the later of the Closing Date and the previous Quarterly Payment
Date.”

     C.     Subsection 2.05(c) of the Credit Agreement is hereby amended by
deleting such subsection in its entirety and substituting the following
therefor:



  “(c) If for any reason the Letter of Credit Usage at any time exceeds the
Letter of Credit Sublimit as in effect or as reduced, or gives effect to the
limitations set forth in Section 2.04(a), or because of any other limitation set
forth in this Agreement or otherwise, Borrower shall immediately deposit cash in
a Letter of Credit Cash Collateral Account in an aggregate amount equal to such
excess.”

     D.     Section 2.06 of the Credit Agreement is hereby amended by deleting
such section in its entirety and substituting the following therefor:



  “2.06 Reduction or Termination of Commitments. Upon Requisite Notice to
Administrative Agent not later than the Requisite Time therefor, Borrower may at
any time and from time to time, without premium or penalty, permanently and
irrevocably (a) reduce the Revolving Loan Commitments or the Letter of Credit
Sublimit in a Minimum Amount therefor to an amount not less than the aggregate
outstanding principal amount of all Loans and the Letter of Credit Usage, with
respect to a reduction of Revolving Loan Commitments and to an amount not less
than the Letter of Credit Usage at such time with respect to a reduction in the
Letter of Credit Sublimit, or (b) terminate the Revolving Loan Commitments. Any
such reduction or termination shall be accompanied by payment of all accrued and
unpaid commitment fees with respect to the portion of the Revolving Loan
Commitments being reduced or terminated. Administrative Agent shall promptly
notify Lenders of any such request for reduction or termination of the Revolving
Loan Commitments and the Letter of Credit Sublimit. Each Lender’s Revolving Loan
Commitment and Letter of Credit Sublimit shall be reduced by an amount equal to
such Lender’s Pro Rata Share times the amount of such reduction.”

     E.     Section 2.08(a) of the Credit Agreement is hereby amended by
deleting the first sentence in such subsection in its entirety and substituting
the following therefor:



  “Borrower shall pay to Administrative Agent for the account of each Lender pro
rata according to its Pro Rata Share, a Commitment fee equal to the Applicable

4



--------------------------------------------------------------------------------



 





  Amount times the actual daily amount by which the combined Revolving Loan
Commitments exceed the sum of the aggregate principal amount of outstanding
Loans plus the Letter of Credit Usage in respect of standby Letters of Credit.”



  1.4   Substitution of Schedule.

     Schedule 2.01 to the Credit Agreement is hereby amended by deleting it in
its entirety and substituting in place thereof Schedule 2.01 in the form of
Annex I to this Amendment.



  Section 2.   REPRESENTATIONS AND WARRANTIES

     In order to induce Lenders and Issuing Lender to enter into this Fourth
Amendment and to amend the Credit Agreement in the manner provided herein, each
of Borrower and Holdings represents and warrants to each Lender and Issuing
Lender that the following statements are true, correct and complete:

     A.     Existence and Qualification; Power; Compliance with Laws. Each
Borrower Party is a corporation duly organized or formed, validly existing and
in good standing under the Laws of the state of its incorporation or
organization, has the power and authority and the legal right to own and operate
its properties, to lease the properties it operates and to conduct its business,
is duly qualified and in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, and is in compliance with all Laws except to the
extent that noncompliance does not have a Material Adverse Effect.

     B.     Power; Authorization; Enforceable Obligations. Each Borrower Party
has the power and authority and the legal right to make, deliver and perform
this Fourth Amendment and, in the case of Holdings and Borrower, to perform its
obligations under the Credit Agreement as amended by this Fourth Amendment (the
“Amended Agreement”), and has taken all necessary action to authorize the
execution, delivery and performance of this Fourth Amendment and to authorize
the performance under the Amended Agreement. No consent or authorization of,
filing with, or other act by or in respect of any Governmental Authority, is
required in connection with the execution, delivery, performance, validity or
enforceability of this Fourth Amendment or the Amended Agreement. This Fourth
Amendment has been duly executed and delivered by each Borrower Party, and this
Fourth Amendment and the Amended Agreement constitute a legal, valid and binding
obligation of each Borrower Party party thereto, enforceable against each
Borrower Party party thereto in accordance with their respective terms.

     C.     No Legal Bar. The execution, delivery, and performance by each
Borrower Party of this Fourth Amendment and the performance by each Borrower
Party party thereto of the Amended Agreement and compliance with the provisions
hereof and thereof have been duly authorized by all requisite action on the part
of such Borrower Party and do not and will not (a) violate or conflict with, or
result in a breach of, or require any consent under (i) any Organization
Documents of such Borrower Party or any of its Subsidiaries, (ii) any applicable
Laws, rules, or regulations or any order, writ, injunction, or decree of any
Governmental Authority or arbitrator, or (iii) any Contractual Obligation of
such Borrower Party or any of its Subsidiaries or by which any of them or any of
their property is bound or subject, (b) constitute a

5



--------------------------------------------------------------------------------



 



default under any such agreement or instrument, (c) result in, or require, the
creation or imposition of any Lien on any of the properties of such Borrower
Party or any of its Subsidiaries, or (d) require any approval of stockholders or
any approval or consent of any Person of any Contractual Obligation of any
Borrower Party.

     D.     Incorporation of Representations and Warranties From Credit
Agreement. The representations and warranties contained in Section 5 of the
Credit Agreement are and will be true, correct and complete in all material
respects on and as of the date of this Fourth Amendment to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true, correct and complete in all material respects on and as of such earlier
date.

     E.     Absence of Default. No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Fourth
Amendment that would constitute an Event of Default or a Default.



  Section 3.   ACKNOWLEDGEMENT AND CONSENT

     Development is a party to the Development Guaranty, as amended, pursuant to
which Development has guaranteed the Obligations. Development is referred to
herein as the “Credit Support Party,” and the Development Guaranty is referred
to herein as the “Credit Support Document”.

     The Credit Support Party hereby acknowledges that it has reviewed the terms
and provisions of the Credit Agreement and this Fourth Amendment and consents to
the amendment of the Credit Agreement effected pursuant to this Fourth
Amendment. The Credit Support Party hereby confirms that the Credit Support
Document to which it is a party or otherwise bound will continue to guaranty, to
the fullest extent possible the payment and performance of all Guarantied
Obligations (as such term is defined in the Credit Support Document), including
without limitation the payment and performance of all such Guarantied
Obligations in respect of the Obligations of Borrower and Holdings now or
hereafter existing under or in respect of the Amended Agreement and the Notes
defined therein.

     The Credit Support Party acknowledges and agrees that the Credit Support
Document to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Fourth Amendment. The Credit Support Party represents and
warrants that all representations and warranties contained in the Amended
Agreement and the Credit Support Document to which it is a party or otherwise
bound are true, correct and complete in all material respects on and as of the
date of this Fourth Amendment to the same extent as though made on and as of
that date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true, correct and complete in
all material respects on and as of such earlier date.

     The Credit Support Party acknowledges and agrees that the Credit Support
Party is not required by the terms of the Credit Agreement or any other Loan
Document to consent to the amendments to the Credit Agreement effected pursuant
to this Fourth Amendment and nothing in the Credit Agreement, this Fourth
Amendment or any other Loan Document shall be

6



--------------------------------------------------------------------------------



 



deemed to require the consent of the Credit Support Party to any future
amendments to the Credit Agreement.



  Section 4.   MISCELLANEOUS

     A.     Reference to and Effect on the Credit Agreement and the Other Loan
Documents.



  (i) On and after the date of this Fourth Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Amended Agreement.     (ii) Except as specifically amended by this Fourth
Amendment, the Credit Agreement and the other Loan Documents shall remain in
full force and effect and are hereby ratified and confirmed.     (iii) The
execution, delivery and performance of this Fourth Amendment shall not, except
as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Administrative Agent, any
Lender or the Issuing Lender under, the Credit Agreement or any of the other
Loan Documents.

     B.     Fees and Expenses. Borrower acknowledges that all costs, fees and
expenses as described in subsection 11.03 of the Credit Agreement incurred by
Administrative Agent and its counsel with respect to this Fourth Amendment and
the documents and transactions contemplated hereby shall be for the account of
Borrower.

     C.     Headings. Section and subsection headings in this Fourth Amendment
are included herein for convenience of reference only and shall not constitute a
part of this Fourth Amendment for any other purpose or be given any substantive
effect.

     D.     Applicable Law. THIS FOURTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA
(INCLUDING WITHOUT LIMITATION SECTION 1646.5 OF THE CIVIL CODE OF THE STATE OF
CALIFORNIA), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

     E.     Counterparts; Effectiveness. This Fourth Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document. This Fourth Amendment shall become
effective upon the execution of a counterpart hereof by Borrower, Holdings,
Requisite Lenders and the Credit Support Party, payment by Borrower to
Administrative Agent of a renewal fee in the amount of

7



--------------------------------------------------------------------------------



 



$75,000, and receipt by Borrower and Administrative Agent of written or
telephonic notification of such execution and authorization of delivery thereof.

[Remainder of page intentionally left blank]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

          STATER BROS. MARKETS              
By:________________________________________      
Title:_______________________________________               STATER BROS.
HOLDINGS, INC.               By:________________________________________      
Title:_______________________________________               STATER BROS.
DEVELOPMENT, INC. (for purposes of Section 3), as a Credit Support Party        
      By:________________________________________      
Title:_______________________________________

S-1



--------------------------------------------------------------------------------



 

          BANK OF AMERICA, N.A., as Administrative Agent            
By:________________________________________      
Title:_______________________________________               BANK OF AMERICA,
N.A., as Issuing Lender and a Lender            
By:________________________________________      
Title:_______________________________________

S-2



--------------------------------------------------------------------------------



 



SCHEDULE 2.01

ANNEX I

                          Revolving Loan         Lender   Commitment   Pro Rata
Share

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

BANK OF AMERICA, N.A
                 
Total
  $ 75,000,000.00       100.000000000 %

Schedule 2.01-1